
	

113 HR 3448 : Small Cap Liquidity Reform Act of 2014
U.S. House of Representatives
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3448
		IN THE SENATE OF THE UNITED STATES
		February 12, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 to provide for an optional pilot program allowing
			 certain emerging growth companies to increase the tick sizes of their
			 stocks.
	
	
		1.Short titleThis Act may be cited as the Small Cap Liquidity Reform Act of 2014.
		2.Liquidity pilot program for securities of certain emerging growth companies
			(a)In generalSection 11A(c)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78k–1(c)(6)) is amended to read as follows:
				
					(6)Liquidity pilot program for securities of certain emerging growth companies
						(A)Quoting incrementBeginning on the date that is 90 days after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, the securities of a covered emerging growth company shall be quoted using—
							(i)a minimum increment of $0.05; or
							(ii)if, not later than 60 days after such date of enactment, the company so elects in the manner
			 described in subparagraph (D)—
								(I)a minimum increment of $0.10; or
								(II)the increment at which such securities would be quoted without regard to the minimum increments
			 established under this paragraph.
								(B)Trading incrementIn the case of a covered emerging growth company the securities of which are quoted at a minimum
			 increment of $0.05 or $0.10 under this paragraph, the Commission shall
			 determine the increment at which the securities of such company are
			 traded.
						(C)Future right to opt out or change minimum increment
							(i)In generalAt any time beginning on the date that is 90 days after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, a covered emerging growth company the securities of which are quoted at a minimum increment of
			 $0.05 or $0.10 under this paragraph may elect in the manner described in
			 subparagraph (D)—
								(I)for the securities of such company to be quoted at the increment at which such securities would be
			 quoted without regard to the minimum increments established under this
			 paragraph; or
								(II)to change the minimum increment at which the securities of such company are quoted from $0.05 to
			 $0.10 or from $0.10 to $0.05.
								(ii)When election effectiveAn election under this subparagraph shall take effect on the date that is 30 days after such
			 election is made.
							(iii)Single election to change minimum incrementA covered emerging growth company may not make more than one election under clause (i)(II).
							(D)Manner of election
							(i)In generalAn election is made in the manner described in this subparagraph by informing the Commission of
			 such election.
							(ii)Notification of exchanges and other trading venuesUpon being informed of an election under clause (i), the Commission shall notify each exchange or
			 other trading venue where the securities of the covered emerging growth
			 company are quoted or traded.
							(E)Issuers ceasing to be covered emerging growth companies
							(i)In generalIf an issuer the securities of which are quoted at a minimum increment of $0.05 or $0.10 under this
			 paragraph ceases to be a covered emerging growth company, the securities
			 of such issuer shall be quoted at the increment at which such securities
			 would be quoted without regard to the minimum increments established under
			 this paragraph.
							(ii)ExceptionsThe Commission may by regulation, as the Commission considers appropriate, specify any
			 circumstances under which an issuer shall continue to be considered a
			 covered emerging growth company for purposes of this paragraph after the
			 issuer ceases to meet the requirements of subparagraph (L)(i).
							(F)Securities trading below $1
							(i)Initial price
								(I)At effective dateIf the trading price of the securities of a covered emerging growth company is below $1 at the
			 close of the last trading day before the date that is 90 days after the
			 date of the enactment of the Small Cap Liquidity Reform Act of 2014, the securities of such company shall be quoted using the increment at which such securities would
			 be quoted without regard to the minimum increments established under this
			 paragraph.
								(II)At IPOIf a covered emerging growth company makes an initial public offering after the day described in
			 subclause (I) and the first share of the securities of such company is
			 offered to the public at a price below $1, the securities of such company
			 shall be quoted using the increment at which such securities would be
			 quoted without regard to the minimum increments established under this
			 paragraph.
								(ii)Average trading priceIf the average trading price of the securities of a covered emerging growth company falls below $1
			 for any 90-day period beginning on or after the day before the date of the
			 enactment of the Small Cap Liquidity Reform Act of 2014, the securities of such company shall, after the end of such period, be quoted using the increment
			 at which such securities would be quoted without regard to the minimum
			 increments established under this paragraph.
							(G)Fraud or manipulationIf the Commission determines that a covered emerging growth company has violated any provision of
			 the securities laws prohibiting fraudulent, manipulative, or deceptive
			 acts or practices, the securities of such company shall, after the date of
			 the determination, be quoted using the increment at which such securities
			 would be quoted without regard to the minimum increments established under
			 this paragraph.
						(H)Ineligibility for increased minimum increment permanentThe securities of an issuer may not be quoted at a minimum increment of $0.05 or $0.10 under this
			 paragraph at any time after—
							(i)such issuer makes an election under subparagraph (A)(ii)(II);
							(ii)such issuer makes an election under subparagraph (C)(i)(I), except during the period before such
			 election takes effect; or
							(iii)the securities of such issuer are required by this paragraph to be quoted using the increment at
			 which such securities would be quoted without regard to the minimum
			 increments established under this paragraph.
							(I)Additional reports and disclosuresThe Commission shall require a covered emerging growth company the securities of which are quoted
			 at a minimum increment of $0.05 or $0.10 under this paragraph to make such
			 reports and disclosures as the Commission considers necessary or
			 appropriate in the public interest or for the protection of investors.
						(J)Limitation of liabilityAn issuer (or any officer, director, manager, or other agent of such issuer) shall not be liable to
			 any person (other than such issuer) under any law or regulation of the
			 United States, any constitution, law, or regulation of any State or
			 political subdivision thereof, or any contract or other legally
			 enforceable agreement (including any arbitration agreement) for any losses
			 caused solely by the quoting of the securities of such issuer at a minimum
			 increment of $0.05 or $0.10, by the trading of such securities at the
			 increment determined by the Commission under subparagraph (B), or by both
			 such quoting and trading, as provided in this paragraph.
						(K)Report to CongressNot later than 6 months after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, and every 6 months thereafter, the Commission, in coordination with each exchange on which the
			 securities of covered emerging growth companies are quoted or traded,
			 shall submit to Congress a report on the quoting and trading of securities
			 in increments permitted by this paragraph and the extent to which such
			 quoting and trading are increasing liquidity and active trading by
			 incentivizing capital commitment, research coverage, and brokerage
			 support, together with any legislative recommendations the Commission may
			 have.
						(L)DefinitionsIn this paragraph:
							(i)Covered emerging growth companyThe term covered emerging growth company means an emerging growth company, as defined in the first paragraph (80) of section 3(a), except
			 that—
								(I)such paragraph shall be applied by substituting $750,000,000 for $1,000,000,000 each place it appears; and
								(II)subparagraphs (B), (C), and (D) of such paragraph do not apply.
								(ii)SecurityThe term security means an equity security.
							(M)Savings provisionNotwithstanding any other provision of this paragraph, the Commission may—
							(i)make such adjustments to the pilot program specified in this paragraph as the Commission considers
			 necessary or appropriate to ensure that such program can provide
			 statistically meaningful or reliable results, including adjustments to
			 eliminate selection bias among participants, expand the number of
			 participants eligible to participate in such program, and change the
			 duration of such program for one or more participants; and
							(ii)conduct any other study or pilot program, in conjunction with or separate from the pilot program
			 specified in this paragraph (as such program may be adjusted pursuant to
			 clause (i)), to evaluate quoting or trading in various minimum increments..
			(b)SunsetEffective on the date that is 5 years after the date of the enactment of this Act, section
			 11A(c)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78k–1(c)(6)) is repealed.
			
	Passed the House of Representatives February 11, 2014.Karen L. Haas,Clerk.
